Title: To James Madison from David Porter, 8 August 1819
From: Porter, David
To: Madison, James


Dear SirWashington augt 8th 1819
Your very kind, and highly esteemed favor of the 20th. ulto., came safe to hand.
I have been, and am still, at a loss for words to express to you the gratification, which your flattering attentions, and those of Mrs. Madison, have afforded to Mrs. Porter and myself, and still more so, to convey to you a sense of my acknowledgements, for the very favourable sentiments you have been pleased to express, in regard to my feeble, and too often, unsuccessful efforts, to serve my country.
The rewards I have received in your approbation, and from your hands, far exceed my merits, and I can only hope, by my future conduct, to make a suitable return for the distinguished honors which have been confered on me, & by other efforts strive, better to deserve the character, which you have given to the humble part I had to perform in the events of that just and necessary war, which was brought to so honorable a termination.
Nothing could afford to Mrs. Porter & myself so high a gra[ti]fication, as the opportunity of manifesting our respects to you and Mrs. Madison at Montpelier, and this pleasure would be greatly heightened, by the manner in which you have honored us by the invitation, & should it be in our power, be assured, we shall not fail to avail ourselves of it.
With our best wishes for the health and happiness of yourselves Mrs. Madison Mr. Todd, and every member of your family, I beg you to accept assurances of my highest respect and consideration. Your Obdt. & very humble Servt
D Porter
